SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 Date of Announcement: 03 October, 2011 BT Group PLC (Translation of registrant's name into English)  BT Group PLC  81 Newgate Street  London  EC1A 7AJ  England (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.  Form 20-FX Form 40-F  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X  If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Enclosure 1 Transaction in Own Shares dated 6 September 2011 Enclosure2 Director/PDMR Shareholding dated 6 September 2011 Enclosure3 Director/PDMR Shareholding dated8 September 2011 Enclosure4 Transaction in Own Shares dated13 September 2011 Enclosure5 Director/PDMR Shareholding dated13 September 2011 Enclosure 6 Director/PDMR Shareholding dated14 September 2011 Enclosure7 Transaction in Own Shares dated20 September 2011 Enclosure 8 Transaction in Own Shares dated27 September 2011 Enclosure 9 Director/PDMR Shareholding dated29 September 2011 Enclosure 10 Total Voting Rights dated30 September 2011 ﻿Enclosure 1 Tuesday 6 September 2011 BT GROUP PLC TRANSACTION IN OWN SHARES - VOTING RIGHTS AND CAPITAL BT Group plc announces that it has today transferred in connection with its employee share plans 24,963 ordinary shares at a minimum price of 61 pence per share and a maximum price of 124 pence per share. The transferred shares were all formerly held as treasury shares. BT Group plc's capital consists of 8,151,227,029 ordinary shares with voting rights. Following the above transfer, BT Group plc holds 377,664,072 ordinary shares as treasury shares. Therefore, the total number of voting rights in BT Group plc is 7,773,562,957 The above figure (7,773,562,957) may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BT Group plc under the FSA's Disclosure and Transparency Rules. ends Enclosure 2 NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS This form is intended for use by an issuer to make a RIS notification required by DR 3.1.4R(1). An issuer making a notification in respect of a transaction relating to the shares or debentures of the issuer should complete boxes 1 to 16, 23 and 24. An issuer making a notification in respect of a derivative relating to the shares of the issuer should complete boxes 1 to 4, 6, 8, 13, 14, 16, 23 and 24. An issuer making a notification in respect of options granted to a director/person discharging managerial responsibilities should complete boxes 1 to 3 and 17 to 24. An issuer making a notification in respect of a financial instrument relating to the shares of the issuer (other than a debenture) should complete boxes 1 to 4, 6, 8, 9, 11, 13, 14, 16, 23 and 24. Please complete all relevant boxes in block capital letters. 1. Name of the issuer BT GROUP PLC 2. State whether the notification relates to (i) a transaction notified in accordance with DR 3.1.4R(1)(a); or (ii) DR 3.1.4(R)(1)(b) a disclosure made in accordance with section 324 (as extended by section 328) of the Companies Act 1985; or (iii) both (i) and (ii) (III) BOTH (I) AND (II) 3. Name of person discharging managerial responsibilities/director SIR MICHAEL RAKE IAN LIVINGSTON GAVIN PATTERSON 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person EQUINITI SHARE PLAN TRUSTEES LIMITED (as Trustee of the BT Group Employee Share Investment Plan). 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest NOTIFICATION IN RESPECT OF HOLDINGS OF THE PERSONS REFERRED TO ABOVE. 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares ORDINARY SHARES IN BT GROUP PLC OF 5P EACH 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them EQUINITI SHARE PLAN TRUSTEES LIMITED (as Trustee of the BT Group Employee Share Investment Plan). 8 State the nature of the transaction REINVESTMENT OF DIVIDENDS IN FURTHER SHARES UNDER THE TERMS OF THE BT GROUP EMPLOYEE SHARE INVESTMENT PLAN. 9. Number of shares, debentures or financial instruments relating to shares acquired ALL SHARES ARE HELD IN THE NAME OF EQUINITI SHARE PLAN TRUSTEES LIMITED SIR MICHAEL RAKE - 151 SHARES IAN LIVINGSTON - 218 SHARES GAVIN PATTERSON - 241 SHARES 10. Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) N/A 11. Number of shares, debentures or financial instruments relating to shares disposed N/A 12. Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) N/A 13. Price per share or value of transaction 1.66 pence 14. Date and place of transaction 05 SEPTEMBER 2011 - UK 15. Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) SIR MICHAEL RAKE PERSONAL HOLDING: 116, BT GROUP EMPLOYEE SHARESAVE SCHEME: OPTIONs OVER 13,595 SHARES. IAN LIVINGSTON PERSONAL HOLDING: 1,270, BT GROUP DEFERRED BONUS PLAN: SHARES - 1,938,414 BT GROUP INCENTIVE SHARE PLAN: SHARES - 5,047,350 BT GROUP EMPLOYEE SHARESAVE SCHEME: OPTION OVER 12,110 SHARES. GAVIN PATTERSON PERSONAL HOLDING: SHARES - 486,888 BT GROUP DEFERRED BONUS PLAN: SHARES - 629,449 BT GROUP INCENTIVE SHARE PLAN: SHARES - 2,397,213 BT GROUP GLOBAL SHARE OPTION PLAN: OPTIONS OVER 98,178 SHARES 16. Date issuer informed of transaction 06 SEPTEMBER 2011 If a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes 17 Date of grant N/A…………… 18. Period during which or date on which it can be exercised N/A…………… 19. Total amount paid (if any) for grant of the option N/A…………… 20. Description of shares or debentures involved (class and number) N/A…………… 21. Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise N/A…………… 22. Total number of shares or debentures over which options held following notification N/A…………… 23. Any additional information 24. Name of contact and telephone number for queries ANNA WATCH - Name and signature of duly authorised officer of issuer responsible for making notification ANNA WATCH Date of notification 06 SEPTEMBER 2011 END Enclosure 3 NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS This form is intended for use by an issuer to make a RIS notification required by DR 3.1.4R(1). An issuer making a notification in respect of a transaction relating to the shares or debentures of the issuer should complete boxes 1 to 16, 23 and 24. An issuer making a notification in respect of a derivative relating to the shares of the issuer should complete boxes 1 to 4, 6, 8, 13, 14, 16, 23 and 24. An issuer making a notification in respect of options granted to a director/person discharging managerial responsibilities should complete boxes 1 to 3 and 17 to 24. An issuer making a notification in respect of a financial instrument relating to the shares of the issuer (other than a debenture) should complete boxes 1 to 4, 6, 8, 9, 11, 13, 14, 16, 23 and 24. Please complete all relevant boxes in block capital letters. 1. Name of the issuer BT GROUP PLC 2. State whether the notification relates to (i) a transaction notified in accordance with DR 3.1.4R(1)(a); (ii) DR 3.1.4(R)(1)(b) a disclosure made in accordance with section 324 (as extended by section 328) of the Companies Act 1985; or (iii) both (i) and (ii) (III) BOTH (I) AND (II) 3. Name of person discharging managerial responsibilities/director ROEL LOUWHOFF 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person ROEL LOUWHOFF 5 Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest NOTIFICATION IN RESPECT OF A BENEFICAL HOLDING OF THE PERSON REFERRED TO ABOVE. 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares ORDINARY SHARES IN BT GROUP PLC OF 5P EACH 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them HSDL NOMINEES LIMITED 8 State the nature of the transaction REINVESTMENT OF DIVIDENDS IN FURTHER SHARES 9. Number of shares, debentures or financial instruments relating to shares acquired ROEL LOUWHOFF - 16,774 SHARES 10. Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) N/A 11. Number of shares, debentures or financial instruments relating to shares disposed N/A 12. Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) N/A 13. Price per share or value of transaction 166.5 pence 14. Date and place of transaction 06 September 2011 - UK 15. Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) ROEL LOUWHOFF PERSONAL HOLDING: 736, BT GROUP DEFERRED BONUS PLAN: SHARES - 511,069 BT GROUP INCENTIVE SHARE PLAN: SHARES - 1,207,690 BT GROUP EMPLOYEE SHARESAVE SCHEME: OPTION OVER 8,632 SHARES. 16. Date issuer informed of transaction 07 SEPTEMBER 2011 If a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes 17 Date of grant N/A…………… 18. Period during which or date on which it can be exercised N/A…………… 19. Total amount paid (if any) for grant of the option N/A…………… 20. Description of shares or debentures involved (class and number) N/A…………… 21. Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise N/A…………… 22. Total number of shares or debentures over which options held following notification N/A…………… 23. Any additional information N/A …………… 24. Name of contact and telephone number for queries ANDREW BENNETT - Name and signature of duly authorised officer of issuer responsible for making notification ANDREW BENNETT Date of notification 08 SEPTEMBER 2011 END Enclosure 4 Tuesday 13 September 2011 BT GROUP PLC TRANSACTION IN OWN SHARES - VOTING RIGHTS AND CAPITAL BT Group plc announces that it has today transferred in connection with its employee share plans 40,640 ordinary shares at a minimum price of 61 pence per share and a maximum price of 117 pence per share. The transferred shares were all formerly held as treasury shares. BT Group plc's capital consists of 8,151,227,029 ordinary shares with voting rights. Following the above transfer, BT Group plc holds 377,623,432 ordinary shares as treasury shares. Therefore, the total number of voting rights in BT Group plc is 7,773,603,597 The above figure (7,773,603,597) may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BT Group plc under the FSA's Disclosure and Transparency Rules. ends Enclosure 5 NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS This form is intended for use by an issuer to make a RIS notification required by DR 3.1.4R(1). An issuer making a notification in respect of a transaction relating to the shares or debentures of the issuer should complete boxes 1 to 16, 23 and 24. An issuer making a notification in respect of a derivative relating to the shares of the issuer should complete boxes 1 to 4, 6, 8, 13, 14, 16, 23 and 24. An issuer making a notification in respect of options granted to a director/person discharging managerial responsibilities should complete boxes 1 to 3 and 17 to 24. An issuer making a notification in respect of a financial instrument relating to the shares of the issuer (other than a debenture) should complete boxes 1 to 4, 6, 8, 9, 11, 13, 14, 16, 23 and 24. Please complete all relevant boxes in block capital letters. 1. Name of the issuer BT GROUP PLC 2. State whether the notification relates to (i) a transaction notified in accordance with DR 3.1.4R(1)(a); or (ii) DR 3.1.4(R)(1)(b) a disclosure made in accordance with section 324 (as extended by section 328) of the Companies Act 1985; or (iii) both (i) and (ii) (III) BOTH (I) AND (II) 3. Name of person discharging managerial responsibilities/director PHIL HODKINSON 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person PHIL HODKINSON 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest PURCHASE OF ORDINARY SHARES 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares ORDINARY SHARES IN BT GROUP PLC OF 5P EACH 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them HALIFAX SHARE DEALING LIMITED 8. State the nature of the transaction PURCHASE OF ORDINARY SHARES 9. Number of shares, debentures or financial instruments relating to shares acquired 6, 10. Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) N/A 11. Number of shares, debentures or financial instruments relating to shares disposed N/A 12. Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) N/A 13. Price per share or value of transaction 1.60983p PER SHARE 14. Date and place of transaction 12 SEPTEMBER 2011, LONDON 15. Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) 16. Date issuer informed of transaction 12 SEPTEMBER 2011 If a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes 17 Date of grant N/A…………… 18. Period during which or date on which it can be exercised N/A…………… 19. Total amount paid (if any) for grant of the option N/A…………… 20. Description of shares or debentures involved (class and number) N/A…………… 21. Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise N/A…………… 22. Total number of shares or debentures over which options held following notification N/A…………… 23. Any additional information N/A 24. Name of contact and telephone number for queries ANNA WATCH - Name and signature of duly authorised officer of issuer responsible for making notification ANNA WATCH Date of notification 13 SEPTEMBER 2011 END Enclosure 6 NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS This form is intended for use by an issuer to make a RIS notification required by DR 3.1.4R(1). An issuer making a notification in respect of a transaction relating to the shares or debentures of the issuer should complete boxes 1 to 16, 23 and 24. An issuer making a notification in respect of a derivative relating to the shares of the issuer should complete boxes 1 to 4, 6, 8, 13, 14, 16, 23 and 24. An issuer making a notification in respect of options granted to a director/person discharging managerial responsibilities should complete boxes 1 to 3 and 17 to 24. An issuer making a notification in respect of a financial instrument relating to the shares of the issuer (other than a debenture) should complete boxes 1 to 4, 6, 8, 9, 11, 13, 14, 16, 23 and 24. Please complete all relevant boxes in block capital letters. 1. Name of the issuer BT GROUP PLC 2. State whether the notification relates to (i) a transaction notified in accordance with DR 3.1.4R(1)(a); or (ii) DR 3.1.4(R)(1)(b) a disclosure made in accordance with section 324 (as extended by section 328) of the Companies Act 1985; or (iii) both (i) and (ii) (III) BOTH (I) AND (II) 3. Name of person discharging managerial responsibilities/director IAN LIVINGSTON ROEL LOUWHOFF GAVIN PATTERSON CLIVE SELLEY TONY CHANMUGAM JEFF KELLY NIGEL STAGG 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person ILFORD TRUSTEES (JERSEY) LIMITED 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest AWARDS OF SHARES AS DIVIDEND EQUIVALENTS TO SHARES HELD IN TRUST AND IN TREASURY OVER WHICH THE ABOVE DIRECTORS AND PDMRS HAVE A CONDITIONAL INTEREST UNDER BT GROUP INCENTIVE SHARE PLAN, BT GROUP RETENTION SHARE PLAN AND BT GROUP DEFERRED BONUS PLAN. 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares ORDINARY SHARES IN BT GROUP PLC OF 5P EACH 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them ILFORD TRUSTEES (JERSEY) LIMITED 8 State the nature of the transaction AWARDS OF SHARES AS DIVIDEND EQUIVALENTS TO SHARES HELD IN TRUST AND IN TREASURY OVER WHICH THE ABOVE DIRECTORS AND PDMRS HAVE A CONDITIONAL INTEREST UNDER BT GROUP INCENTIVE SHARE PLAN, BT GROUP RETENTION SHARE PLAN AND BT GROUP DEFERRED BONUS PLAN. 9. Number of shares, debentures or financial instruments relating to shares acquired IAN LIVINGSTON - BT GROUP DEFERRED BONUS PLAN 2009: 8,782 SHARES BT GROUP DEFERRED BONUS PLAN 2010: 28,752 SHARES BT GROUP DEFERRED BONUS PLAN 2011: 21,780 SHARES BT GROUP INCENTIVE SHARE PLAN 2009: 65,216 SHARES BT GROUP INCENTIVE SHARE PLAN 2010: 53,642 SHARES BT GROUP INCENTIVE SHARE PLAN 2011: 35,588 SHARES ROEL LOUWHOFF BT GROUP DEFERRED BONUS PLAN 2009: 2,779 SHARES BT GROUP DEFERRED BONUS PLAN 2010: 7,915 SHARES BT GROUP DEFERRED BONUS PLAN 2011: 4,943 SHARES BT GROUP INCENTIVE SHARE PLAN 2009: 14,918 SHARES BT GROUP INCENTIVE SHARE PLAN 2010: 13,531 SHARES BT GROUP INCENTIVE SHARE PLAN 2011: 8,504 SHARES GAVIN PATTERSON BT GROUP DEFERRED BONUS PLAN 2009: 3,099 SHARES BT GROUP DEFERRED BONUS PLAN 2010: 8,707 SHARES BT GROUP DEFERRED BONUS PLAN 2011: 7,453 SHARES BT GROUP INCENTIVE SHARE PLAN 2009: 31,968 SHARES BT GROUP INCENTIVE SHARE PLAN 2010: 23,841 SHARES BT GROUP INCENTIVE SHARE PLAN 2011: 17,544 SHARES CLIVE SELLEY BT GROUP DEFERRED BONUS PLAN 2009: 1,534 SHARES BT GROUP DEFERRED BONUS PLAN 2010: 1,507 SHARES BT GROUP DEFERRED BONUS PLAN 2011: 1,952 SHARES BT GROUP INCENTIVE SHARE PLAN 2009: 4,833 SHARES BT GROUP INCENTIVE SHARE PLAN 2010: 7,152 SHARES BT GROUP INCENTIVE SHARE PLAN 2011: 5,078 SHARES TONY CHANMUGAM BT GROUP DEFERRED BONUS PLAN 2009: 1,969 SHARES BT GROUP DEFERRED BONUS PLAN 2010: 8,272 SHARES BT GROUP DEFERRED BONUS PLAN 2011: 6,975 SHARES BT GROUP INCENTIVE SHARE PLAN 2009: 30,370 SHARES BT GROUP INCENTIVE SHARE PLAN 2010: 22,649 SHARES BT GROUP INCENTIVE SHARE PLAN 2011: 16,466 SHARES JEFF KELLY BT GROUP DEFERRED BONUS PLAN 2010: 2,067 SHARES BT GROUP DEFERRED BONUS PLAN 2011: 6,843 SHARES BT GROUP INCENTIVE SHARE PLAN 2009: 25,163 SHARES BT GROUP INCENTIVE SHARE PLAN 2010: 23,364 SHARES BT GROUP INCENTIVE SHARE PLAN 2011: 15,697 SHARES NIGEL STAGG BT GROUP DEFERRED BONUS PLAN 2009: 1,304 SHARES BT GROUP DEFERRED BONUS PLAN 2010: 2,233 SHARES BT GROUP DEFERRED BONUS PLAN 2011: 2,164 SHARES BT GROUP INCENTIVE SHARE PLAN 2009: 6,777 SHARES BT GROUP INCENTIVE SHARE PLAN 2010: 6,437 SHARES BT GROUP INCENTIVE SHARE PLAN 2011: 4,155 SHARES 10. Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) N/A 11. Number of shares, debentures or financial instruments relating to shares disposed N/A 12. Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) N/A 13. Price per share or value of transaction £1.634 pence 14. Date and place of transaction 12 SEPTEMBER 2011, UK 15. Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) IAN LIVINGSTON PERSONAL HOLDING: 1,270, BT GROUP DEFERRED BONUS PLAN 2009: 295,790 SHARES BT GROUP DEFERRED BONUS PLAN 2010: 968,381 SHARES BT GROUP DEFERRED BONUS PLAN 2011: 733,557 SHARES BT GROUP INCENTIVE SHARE PLAN 2009: 2,196,490 SHARES BT GROUP INCENTIVE SHARE PLAN 2009: 1,806,684 SHARES BT GROUP INCENTIVE SHARE PLAN 2010: 1,198,622 SHARES BT GROUP EMPLOYEE SHARESAVE SCHEME: AN OPTION OVER 12,110 SHARES ROEL LOUWHOFF PERSONAL HOLDING: 736, BT GROUP DEFERRED BONUS PLAN 2009: 93,607 SHARES BT GROUP DEFERRED BONUS PLAN 2010: 266,606 SHARES BT GROUP DEFERRED BONUS PLAN 2011: 166,493 SHARES BT GROUP INCENTIVE SHARE PLAN 2009: 502,463 SHARES BT GROUP INCENTIVE SHARE PLAN 2010: 455,739 SHARES BT GROUP INCENTIVE SHARE PLAN 2011: 286,441 SHARES BT GROUP EMPLOYEE SHARESAVE SCHEME: AN OPTION OVER 8,632 SHARES GAVIN PATTERSON PERSONAL HOLDING: 486, BT GROUP DEFERRED BONUS PLAN 2009: 104,395 SHARES BT GROUP DEFERRED BONUS PLAN 2010: 293,283 SHARES BT GROUP DEFERRED BONUS PLAN 2011: 251,030 SHARES BT GROUP INCENTIVE SHARE PLAN 2009: 1,076,708 SHARES BT GROUP INCENTIVE SHARE PLAN 2010: 802,970 SHARES BT GROUP INCENTIVE SHARE PLAN 2011: 590,888 SHARES BT GROUP GLOBAL SHARE OPTION PLAN: OPTIONS OVER 98,178 SHARES CLIVE SELLEY PERSONAL HOLDING: 86, BT GROUP DEFERRED BONUS PLAN 2009: 51,680 SHARES BT GROUP DEFERRED BONUS PLAN 2010: 50,788 SHARES BT GROUP DEFERRED BONUS PLAN 2011: 65,774 SHARES BT GROUP INCENTIVE SHARE PLAN 2009: 162,796 SHARES BT GROUP INCENTIVE SHARE PLAN 2010: 240,889 SHARES BT GROUP INCENTIVE SHARE PLAN 2011: 171,046 SHARES BT GROUP GLOBAL SHARE OPTION PLAN: OPTIONS OVER 74,028 SHARES BT GROUP EMPLOYEE SHARESAVE SCHEME: AN OPTION OVER 24,575 SHARES TONY CHANMUGAM PERSONAL HOLDING: 251, BT GROUP DEFERRED BONUS PLAN 2009: 66,334 SHARES BT GROUP DEFERRED BONUS PLAN 2010: 278,619 SHARES BT GROUP DEFERRED BONUS PLAN 2011: 234,936 SHARES BT GROUP INCENTIVE SHARE PLAN 2009: 1,022,874 SHARES BT GROUP INCENTIVE SHARE PLAN 2010: 762,821 SHARES BT GROUP INCENTIVE SHARE PLAN 2011: 554,605 SHARES BT GROUP GLOBAL SHARE OPTION PLAN: OPTION OVER 37,384 SHARES BT GROUP EMPLOYEE SHARESAVE SCHEME: OPTION OVER 12,110 SHARES JEFF KELLY PERSONAL HOLDING: 222, BT GROUP DEFERRED BONUS PLAN 2010: 69,639 SHARES BT GROUP DEFERRED BONUS PLAN 2011: 230,485 SHARES BT GROUP INCENTIVE SHARE PLAN 2009: 847,507 SHARES BT GROUP INCENTIVE SHARE PLAN 2010: 786,910 SHARES BT GROUP INCENTIVE SHARE PLAN 2011: 528,689 SHARES NIGEL STAGG PERSONAL HOLDING: 128, BT GROUP DEFERRED BONUS PLAN 2009: 43,928 SHARES BT GROUP DEFERRED BONUS PLAN 2010: 75,227 SHARES BT GROUP DEFERRED BONUS PLAN 2011: 72,889 SHARES BT GROUP INCENTIVE SHARE PLAN 2009: 228,260 SHARES BT GROUP INCENTIVE SHARE PLAN 2010: 216,801 SHARES BT GROUP INCENTIVE SHARE PLAN 2011: 139,947 SHARES BT GROUP GLOBAL SHARE OPTION PLAN: OPTIONS OVER 85,484 SHARES 16. Date issuer informed of transaction 13 SEPTEMBER 2011 If a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes 17 Date of grant N/A…………… 18. Period during which or date on which it can be exercised N/A…………… 19. Total amount paid (if any) for grant of the option N/A…………… 20. Description of shares or debentures involved (class and number) N/A…………… 21. Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise N/A…………… 22. Total number of shares or debentures over which options held following notification N/A…………… 23. Any additional information N/A …………… 24. Name of contact and telephone number for queries ANNA WATCH, Name and signature of duly authorised officer of issuer responsible for making notification ANNA WATCH Date of notification 14 SEPTEMBER 2011 END Enclosure 7 Tuesday 20 September 2011 BT GROUP PLC TRANSACTION IN OWN SHARES - VOTING RIGHTS AND CAPITAL BT Group plc announces that it has today transferred in connection with its employee share plans 28,277 ordinary shares at a minimum price of 61 pence per share and a maximum price of 68 pence per share. The transferred shares were all formerly held as treasury shares. BT Group plc's capital consists of 8,151,227,029 ordinary shares with voting rights. Following the above transfer, BT Group plc holds 377,595,155 ordinary shares as treasury shares. Therefore, the total number of voting rights in BT Group plc is 7,773,631,874 The above figure (7,773,631,874) may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BT Group plc under the FSA's Disclosure and Transparency Rules. ends Enclosure 8 Tuesday 27 September 2011 BT GROUP PLC TRANSACTION IN OWN SHARES - VOTING RIGHTS AND CAPITAL BT Group plc announces that it has today transferred in connection with its employee share plans 20,088 ordinary shares at a minimum price of 61 pence per share and a maximum price of 117 pence per share. The transferred shares were all formerly held as treasury shares. BT Group plc's capital consists of 8,151,227,029 ordinary shares with voting rights. Following the above transfer, BT Group plc holds 377,575,067 ordinary shares as treasury shares. Therefore, the total number of voting rights in BT Group plc is 7,773,651,962 The above figure (7,773,651,962) may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BT Group plc under the FSA's Disclosure and Transparency Rules. ends Enclosure 9 NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS This form is intended for use by an issuer to make a RIS notification required by DR 3.1.4R(1). An issuer making a notification in respect of a transaction relating to the shares or debentures of the issuer should complete boxes 1 to 16, 23 and 24. An issuer making a notification in respect of a derivative relating to the shares of the issuer should complete boxes 1 to 4, 6, 8, 13, 14, 16, 23 and 24. An issuer making a notification in respect of options granted to a director/person discharging managerial responsibilities should complete boxes 1 to 3 and 17 to 24. An issuer making a notification in respect of a financial instrument relating to the shares of the issuer (other than a debenture) should complete boxes 1 to 4, 6, 8, 9, 11, 13, 14, 16, 23 and 24. Please complete all relevant boxes in block capital letters. 1. Name of the issuer BT GROUP PLC 2. State whether the notification relates to (i) a transaction notified in accordance with DR 3.1.4R(1)(a); or (ii) DR 3.1.4(R)(1)(b) a disclosure made in accordance with section 324 (as extended by section 328) of the Companies Act 1985; or (iii) both (i) and (ii) (III) BOTH (I) AND (II) 3. Name of person discharging managerial responsibilities/director PATRICIA HEWITT 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person PATRICIA HEWITT 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest THE PURCHASE OF 1, 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares ORDINARY SHARES IN BT GROUP PLC OF 5P EACH 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them TRANSACT NOMINEES 8 State the nature of the transaction SHARE PURCHASE 9. Number of shares, debentures or financial instruments relating to shares acquired 1, 10. Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) N/A 11. Number of shares, debentures or financial instruments relating to shares disposed 12. Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) N/A 13. Price per share or value of transaction £1.73788 14. Date and place of transaction 28 SEPTEMBER 2011 - UK 15. Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) PATRICIA HEWITT PERSONAL HOLDING: SHARES - 13,541 16. Date issuer informed of transactions 28 SEPTEMBER 2011 if a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes 17 Date of grant 18. Period during which or date on which it can be exercised 19. Total amount paid (if any) for grant of the option N/A…………… 20. Description of shares or debentures involved (class and number) 21. Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise 22. Total number of shares or debentures over which options held following notification 23. Any additional information N/A 24. Name of contact and telephone number for queries ANNA WATCH - Name and signature of duly authorised officer of issuer responsible for making notification ANNA WATCH Date of notification 29 SEPTEMBER 2011 END Enclosure 10 Friday 30 September 2011 BT GROUP PLC TOTAL VOTING RIGHTS - MONTH-END DISCLOSURE BT Group plc confirms that on 30 September 2011, its capital consisted of 8,151,227,029 ordinary shares with voting rights. On that date, BT Group plc held 377,575,067 ordinary shares as treasury shares and therefore, the total number of voting rights in BT Group plc on that date was 7,773,651,962 The above figure (7,773,651,962) may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BT Group plc under the FSA's Disclosure and Transparency Rules. -: Ends :- Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.  BT Group PLC (Registrant)  By: /s/ Patricia Day Patricia Day, Assistant Secretary.  Date 03 October, 2011
